 1
                             UNITED STATES DISTRICT COURT
 2
                          NORTHERN DISTRICT OF CALIFORNIA
 3

 4
     PAUL REIFFER,                                ) Case No.: 4:19-cv-02165-HSG
 5                                                )
                    Plaintiff,                    ) ORDER TO MOVE
 6                                                )
            vs.                                   )
 7                                                )Current                         Date:
     SAN FRANCISCO LIMO, INC.,                    )                          July30,2019
 8                                                ) Time: 2:00 PM
                    Defendant.                    )
 9                                                ) Proposed Rescheduled Date:
                                                  ) N/A
10                                                )

11   PURSUANT TO PLAINTIFF’S MOTION AND FINDING GOOD CAUSE,

12   IT IS SO ORDERED.

13   The Initial Case Management Conference is continued to September 17, 2019 at 2:00

14   p.m. All other dates in the scheduling order are continued accordingly.

15

16

17   DATED: 7/23/2019
                                           HONORABLE HAYWOOD S. GILLIAM, JR
18                                         UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24
